Citation Nr: 1125078	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In the rating decision in March 2008, the RO also denied the claims of service connection for tinnitus and claims for a higher rating evaluation for the service connected disabilities of the residuals of a left acetabular fracture and hearing loss.  The Veteran filed a notice of disagreement in January 2009.  In a rating decision dated in March 2009, the RO granted service connection for tinnitus and awarded 10 percent, which is the maximum rating under the regulations.  This is considered a full grant of the appeal as to the issue of tinnitus.  The Veteran withdrew his claim for hearing loss at a DRO hearing in July 2009.  38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of the claim for hearing loss and the claim is not addressed in this decision.  

As to the rating for residuals of the left acetabular fracture, after the RO issued a statement of the case in March 2009, the Veteran did not perfect the appeal on that issue by including it in his substantive appeal dated in April 2009.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 






In November 2010, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with Parkinson's disease in October 2006.  The Veteran has raised several theories how his Parkinson's disease originated in service.

On four occasions while stationed at Osan Air Force Base in Korea, the Veteran stated he was outside in the fog created by spraying pesticides for mosquito abatement.  He does not know what pesticide was used.

The Veteran has injured his head twice in service.  Once, in July 1980, he fell and struck a piano leg.  By history to VA, on another occasion, someone hit him from behind.  The Veteran was also in an auto accident in service in October 1981, which resulted in a fracture to the left hip although there was no evidence at the time that the Veteran suffered head trauma from the auto accident.  

In service, the Veteran also suffered a dog bite injury in November 1983 and his physicians gave him anti-rabies shots of immunoglobulin, used to prevent rabies in treatment of an animal bite.  

The Veteran has submitted medical literature and evidence suggesting an association between Parkinson's disease and causation by head trauma, pesticides, or immunoglobulin shots.  





On VA examination in May 2010, the VA examiner addressed only whether the motor vehicle accident caused Parkinson's disease.  The VA examiner made no reference as to whether the known head trauma, exposure to pesticides, or the anti-rabies treatment caused Parkinson's disease.  

As the evidence of record is insufficient to decide the question of service connection, further evidentiary development of the record under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate Federal custodian for records disclosing what chemicals or pesticides were used at Osan, Korea Air Force base for mosquito control or abatement while the Veteran was stationed in Osan, Korea with the 51st Security Police squadron in 1979 and 1980.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, afford the Veteran a VA examination by a neurologist.  

Considering accepted medical principles and a review of the medical literature, the VA neurologist is asked to render an opinion:









On whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that Parkinson's disease first documented after service in April 2007 by VA is related either to exposure to a mosquito pesticide in Korea (1979 and 1980), head trauma (in a fall in July 1980), or anti-rabies treatment (November 1983), during the Veteran's service from February 1979 to September 1984. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

3.  After the above development is completed, adjudicate the claim of service connection for Parkinson's disease.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


